UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7637



CHARLES RANDOLPH, JR.,

                                              Petitioner - Appellant,

          versus


STEVEN J. GAL, Warden, FCI Estill,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-01-642-9-22RB)


Submitted:   August 13, 2002              Decided:   September 3, 2002


Before WILKINS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Randolph, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Randolph, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2002).*   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See Randolph v. Gal, No. CA-01-642-9-22RB (D.S.C.

Aug. 30, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although Randolph brought this action pursuant to 28 U.S.C.
§ 2241 (2000), the district court correctly construed it as
Randolph’s second § 2255 motion.


                                 2